DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 2/22/2022. The allowed claims are 1-2, 6-10, 12, 16, and 20. The closest prior art of record is US Patent Application Publication 2007/0261832 A1 to Ware in view of USP 3,631,923 A to Izeki, USP 3,117,624 A to Wennerberg or US Patent Application Publication US 2014/0116649 A1 to Cho and US Patent Application Publication US 20010054501 A1 to Wehrmann.
The following is an examiner’s statement of reasons for allowance:
The above named prior art of record does not teach or suggest the for corner holes arranged in the manner claimed  with each of the {01680237.DOC / }US App. No. 16/325,812Response to Office Action of November 26, 2021Page 3 of 10second plates comprises a first length side and a first width side which are close to the third corner hole, and a second length side and a second width side which are close to the fourth corner hole; the first corner hole, the second corner hole and the third corner hole are arranged along the first length side, and the second corner hole is located between the first corner hole and the third corner hole, where the blocking member extends from a position of the first length side, located between the first corner hole and the second corner hole, toward the first width side in a curved manner. As the prior art of record does not tech the combination of the corner hole locations with a blocking member extending from a position of the first length side, located between the first corner hole and the second corner hole, toward the first width side in a curved manner where the second corner hole is between the first and third corner holes on the same length side. While the prior art of Ware teaches the bulk of the claim limitations Ware does note discloses the specific features above. The prior art of Cho, Izeki and Wennerberg all disclose multiple holes in the heat exchanger plates on the same sides but not in the specific manner that is claimed, as noted 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763